Citation Nr: 0520920	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  04-07 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder, depressed type (claimed as depression).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1979 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
Nashville, Tennessee.  In June 2003 the RO denied the 
appellant's claims of entitlement to service connection for 
schizoaffective disorder, depressed type (claimed as 
depression).


REMAND

The veteran submitted multiple VA progress notes that showed 
he was receiving SSI, and that he "draws Social Security for 
depression."  However, the SSA's actual decision, and the 
medical reports supporting the decision, are not currently 
contained in the claims file.  On remand, the RO should 
attempt to obtain the SSA's records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The most recent evidence of record that contains findings 
pertaining to the veteran's claim of schizoaffective 
disorder, depressed type, is from April 1994.  See e.g. 
psychological evaluation from the Alvin C. York VA Medical 
Center dated in April 1994.  VA's fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the veteran should be scheduled for another 
psychiatric examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. ºº 3.158 and 3.655 
(2004).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following 
actions:

1.  The RO should request that the Social 
Security Administration provide copies of 
any decision rendered by that agency on 
the appellant's claim for disability 
benefits, as well as the medical records 
relied in arriving at that decision.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
diagnose and determine the etiology of 
his psychiatric disorder.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Such tests, to 
include psychological testing, as the 
examining physician deems necessary 
should be performed.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the diagnosed psychiatric disorder was 
initially manifested during the veteran's 
service.  The examiner should provide a 
complete rationale for the opinion 
expressed.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. W. SYMANSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




